On Reheabito.
HowEnn, J.
In the argument for a rehearing, counsel for plaintiff contend that the consideration of the warrants in question was the surrender, by the plaintiff to the city, of the possession and enjoyment of the revenues of the wharves for the unexpired term of his lease. But the record shows that the amount, for which they were given, was the result of the settlement made betwe'en him and the Finance Committee, under ordinance No. 5633, which guaranteed to plaintiff that his revenues for the year 1861 should equal the average of the years 1859 and 1860, less the sum of $4000 for repairs, &e., and that the difference between his actual receipts and the said average should be credited on his notes falling due thereafter. And we hold that the Finance Committee did not make the settlement in accordance with the true construction and intention of said ordinance, which did not authorize the Finance Committee to bind the city to pay the lessee any sum beyond the amount of his notes; that, in our opinion the Common Council could not assure a contractor a profit on his contract at the public expense, and that the claim in this suit was of such a character, being a sum promised, besides giving up his rent notes. We are of this opinion still. ■
If the law would allow this claim we would readily award it, whatever may be the condition of the claimant. But, as we cannot convince ourselves of error in our first conclusions, we cannot grant a rehearing.
Rehearing refused.